Title: To George Washington from William Powell, 6 May 1789
From: Powell, William
To: Washington, George



Sir
New York May 6. 1789

Your Memorialist convinced of the necessity of Appointing Officers of Honesty, Industry, and Abilities, under the present Constitution for the Collection of the Revenues in all the United States—Begs leave to Offer his Services, as Weighmaster & Gauger or Surveyor, for the District of said New Haven not doubting but his character & abilities will be found adequate to the appointment The Senators of our State Col. Wadsworth or Col. Humphries, have some knowlidge of my Situation—In hopes of meeting your approbation, your Memorialist—Sir will ever pray

Wm Powell

